Citation Nr: 1329531	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for compulsive 
disorder.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied entitlement to 
service connection for tinnitus, depression, compulsive 
disorder,  and hyperlipidemia; and "confirmed and continued" 
previous denials of service connection for sleep apnea and 
vertigo.

Although the March 2009 rating decision indicates that the 
previous denials of service connection for sleep apnea and 
vertigo were "confirmed and continued," the RO reached no 
decision as to whether new and material evidence had been 
received.  The RO had denied these claims in a February 2008 
rating decision, and the Veteran submitted additional 
pertinent evidence and requested that those claims be 
reconsidered in July 2008.  This is potentially new and 
material evidence received during the appeal period, which 
would have prevented the February 2008 decision from 
becoming final.  38 C.F.R. § 3.156(b) (2012).  The Board is 
deferring a determination as to this matter, until the 
Veteran has had an opportunity for a hearing as directed 
below.

The Veteran also initially appealed from the denial of 
service connection for a right knee disability, allergies, 
and gastroesophageal reflux disease.  Those claims were 
subsequently granted in full.  See November 2011 and 
November 2012 Decision Review Officer decisions.  As such, 
they are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran requested a Board hearing at the RO (Travel 
Board hearing) in his November 2011 substantive appeal (VA 
Form 9), as well as in a follow-up VA Form 9 in December 
2012.  Such a hearing has not been scheduled.  As such, this 
case must be remanded to the RO to schedule and prepare for 
the Veteran's requested Travel Board hearing.  See 38 C.F.R. 
§§ 20.703, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board 
hearing at the RO.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

